DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0282877) in view of L’Aot et al (US# 2005/0103009).
	Besier et al disclose a brake system including; two power brake pressure generators 60/160 to which one or more hydraulic wheel brakes 8a/8c or 8a-8d are connected, each of the power brake pressure generator including a respective brake fluid reservoir 4/204; a further brake fluid reservoir 304 to which the brake fluid reservoirs of the power brake pressure generators are connected.  Besier et al lack a brake fluid sensor that is configured to measure a level of fluid in the further brake fluid reservoir.  L’Aot et al disclose a multi-reservoir system and further teach a fluid level sensor for detecting the fluid level in the remote main reservoir. [0037]. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide the remote main reservoir 304 of Besier et al with a fluid level detector, as taught by L’Aot et al, to provide indication of fluid levels in the 
	Regarding claim 11, at least one of the power brake pressure generators 60/160 is a dual-circuit brake pressure generator, including brake circuits (51a/22a, 51b/22b) which are hydraulically separated from one another and to each of which at least one hydraulic wheel brake 8a-8d is connected.
	Regarding claim 14, one of the power brake pressure generators 60 includes a power piston-cylinder unit 5 for brake pressure generation.
Regarding clam 15, one of the power brake pressure generators includes a hydraulic pump 142 for brake pressure generation.
	Regarding claim 16, the power piston-cylinder unit 5 is directly connected to the respective brake fluid reservoir 4 of the one of the power brake pressure generators via passage 46 and check valve 52.  No solenoid valves are in the connection.
	Regarding claim 17, the hydraulic pump 142 is directly connected to the respective brake fluid reservoir 104 of the one of the power brake pressure generators via line 150a and check valve 148a.  No solenoid valves are in the connection.
	Regarding claim 18, one of the power brake pressure generators 60 includes a muscle power 2 or auxiliary power master brake cylinder for a redundant brake pressure generation.
	Regarding claim 19, one of the power brake pressure generators 160 includes a brake pressure control valve system 145a-b/147a-b configured to regulate brake pressures in the wheel brakes 8a/8c [0067], to which the wheel brakes are connected, and the wheel brakes 8a/8c are additionally indirectly connected to the other one of the power brake pressure generators 60 using the brake pressure control valve system 145a-145-b.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0282877) and L’Aot et al (US# 2005/0103009), as applied to claim 10 above, in further view of Drumm et al (US #2017/0361825).
	Besier et al, as modified above, disclose all the limitations of the instant claims with exception to the disclosure of the brake fluid reservoir of at least one of the power brake pressure generators including multiple chambers.   Drumm et al disclose a similar brake system and further teaches separate chambers in a reservoir 4 to maintain function in one circuit in the event of a leak in the other circuit [0131].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the reservoir 4 of Besier et al to have multiple chambers, as taught by Drumm et al, to prevent a leak in one circuit from emptying the reservoir, thereby preserving a degree of braking during a fluid loss failure.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.  Claim 10 has been amended to include limitations of prior claim 13 and to further specify that the brake fluid sensor is configured to measure a level of fluid in the further brake fluid reservoir.  A new grounds of rejection is set forth above with L’Aot et al being relied upon for this feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK